PER CURIAM.
Appellant seeks review of the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a), in which he sought jail credit. The trial court failed to attach portions of the record to the appealed order demonstrating that appellant was not entitled to relief, and we find that the motion was legally and factually sufficient.. Thompson v. Wainwright, 447 So.2d 383 (Fla. 4th DCA 1984); Pauldo v. State, 390 *73So.2d 125 (Fla. 4th DCA 1980); Gordon v. State, 379 So.2d 1022 (Fla. 1st DCA 1980).
We reverse and remand with instructions to the lower court to either attach copies of the record which refute appellant’s claim of entitlement to additional jail time credit, or, if necessary, to either conduct a hearing or award the additional credit sought.
POLEN, C.J., STONE and STEVENSON, JJ., concur.